Citation Nr: 1409827	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-30 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wille Spruill, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The preponderance of the evidence of record shows that the Veteran was exposed to herbicide agents during active military service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Historically, the Veteran served on active duty service from June 1965 to June 1970.  In September 2010, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.  The claim was denied by a rating action in February 2011.  The Veteran perfected his appeal in November 2011 and the claim was certified to the Board for appellate review.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  A Veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The Veteran contends, in effect, that he is entitled to presumptive service connection for diabetes mellitus on the basis of his service in Vietnam during the Vietnam Era, with resulting presumed exposure to herbicide agents.  

In support of his claim, the Veteran submitted statements and testified at an April 2013 Board hearing that he was in Da Nang, Vietnam, for approximately thirteen months.  The Veteran contended that while he was onshore, he was assigned to a unit designated to provide preventive medical services.  Specifically, the Veteran asserted that his job duties included spraying malathion and other insecticides around the foliage of Da Nang, in order to lower the risk of malaria and other infectious diseases caused by the insects.  He contended that he was exposed to Agent Orange while performing his duties in the field.     

A review of the Veteran's DD 214 showed that the Veteran served in the U.S. Navy and was stationed onboard the USS SOUTHERLAND (DD-743).  He received the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Navy Unit Commendation Ribbon.  

In September 2010, the RO submitted a request to the Personnel Information Exchange System (PIES) to obtain dates of the Veteran's service in Vietnam.  The response, received in October 2010, stated that the Veteran served in the Republic of Vietnam from June 1966 to May 1967.  The USS SOUTHERLAND operated on Song Nga Bay and Saigon River during July 1966.    

The Board finds that the Veteran's statements and his testimony that he was present in Da Nang, Vietnam, while serving onboard the USS SOUTHERLAND, are consistent with the evidence of record.  As this information is related to a matter that the Veteran actually observed and is within the realm of his personal knowledge, it is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that contradicts the Veteran's statements or otherwise shows that he never set foot in Vietnam.  Accordingly, the preponderance of the evidence of record shows that the Veteran served within Vietnam as defined by VA for the purposes of determining presumptive exposure to an herbicidal agent.  He is, therefore, presumed under 38 U.S.C.A. § 1116(f), to have been exposed to an herbicide agent, to include Agent Orange.  Regulations provide that if a Veteran was exposed to an herbicide agent during active duty service, presumptive service connection is warranted for diabetes mellitus, type II. 38 C.F.R. § 3.309(e) (2013).  

According to a letter dated April 2013, Dr. R.F. stated that the Veteran was diagnosed with diabetes mellitus, type II, in January 1996.  In September 2009, the Veteran's medication list included a prescription to treat diabetes mellitus, type II.

The evidence of record demonstrates that the Veteran was exposed to an herbicidal agent during military service and that he has a current diagnosis of diabetes mellitus, type II.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus, type II.  See 38 C.F.R. § 3.307 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


